 

 

February 9, 2020

Judge Alison J. Nathan Le , |
United States District Court .
Southern District of New York 1}
40 Foley Square oe |

Courtroom 906 :
New York, New York 10007 a FEB 11 2020. 1

VIA ECF bea mn

Re: USA vs. Motty Drizin
20 CR 36 (AJR)

Dear Judge Nathan:

This letter submission is to request that the above named defendant be permitted to travel
overseas for the Passover holiday. I certainly realize that this type of request is unusual but I
would hope that Your Honor will closely consider the circumstances under which it is being
made.

Each year Motty Drizin’s family gathers together for the Passover holiday in Italy. Itis
an opportunity for Motty’s parents to have all of their children, grandchildren and great children
together for the entire holiday. This year the holiday of Passover is from April 8 — 16 2020. In
order not to travel on the holiday he requests that he be allowed to travel from April 6, 2020 and
return April 19, 2020 to Milan Italy. He would be staying the entire time at Regina Palace Hotel,
Corso Umberto I, 29 28838 Stresa VB, Italy. Attached to this request is the list of family
members and their dates of travel as well as the invoices for the airline tickets indicating they
were purchased November 2019 prior to the defendant’s arrest. Motty is currently released on a
$100,000 personal recognizance bond co-signed by his cousin Abe New, he fully understands the
risks he takes if he fails to return to the United States for the remainder of his case. Motty has no
family ties to Italy and only wishes to please his elderly parents by honoring them and the rest of
his family while being present at the holiday table (Seder) with the rest of his family. It would
be truly devastating to the Drizin family if Motty and his immediate family would not be present
to celebrate this holiday together.

[ have informed both PreTrial Service Officer Francesca Piperato and AUSA Timothy
Capozzi and both have informed me that they will take no position regarding this request.

 

HANA Tae Ny New York City: Long Island: Rone ues cis meni

450 Seventh Avenue tReet ales awl wel

Suite 1408 Suite 108 PIU eel camer
Pyeraigcse BN RLS eee) New York, NY 10123 Cedarhurst, NY 11516

 

 
 

lam requesting that this Honorable Court grant this request and So Order this letter to
allow for the return of Motty’s US Passport on or before April 5, 2020 and allow the defendan

avel to Italy from April 6, 2020 until April 19, 2020.

    
 

     

Jo

on pEREO

 

  

Saul Bienenfeld
ccr (HON ALISON J. NATHAN
AUSA Timothy Capuzzi (INITED STATES DISTRICT JUDGE

Pre Trial Services Officer Francesca Piperato

elu lae

 
